Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-18-00247-CV

                                          Patrick THOMAS,
                                               Appellant

                                                   v.

                                         Janice Devon DURR,
                                               Appellee

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017-CI-19981
                            Honorable Angelica Jimenez, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 16, 2019

VACATED AND REMANDED

           Appellant has filed an unopposed motion, stating that the parties have successfully

mediated all issues presented in this appeal. Attached to the motion is a copy of a mediated

settlement agreement signed by the parties and their attorneys. Appellant requests that the trial

court’s judgment be vacated, and that the case be remanded for the entry of a judgment in

conformity with the parties’ settlement agreement.

           The motion is granted. See TEX. R. APP. P. 42.1(a) (allowing for the voluntary dismissal of

appeals by appellant’s motion or by agreement of the parties and their attorneys). The judgment of
                                                                                      04-18-00247-CV


the trial court is vacated, and the case is remanded to the trial court for the entry of a judgment in

conformity with the meditated settlement agreement. See id. 43.2(d) (allowing appellate courts to

reverse the trial court’s judgment and remand the case to the trial court for further proceedings).

Costs of appeal are taxed against appellant. See id. 42.1(d) (“Absent agreement of the parties, the

court will tax costs against the appellant.”).

                                                  PER CURIAM




                                                 -2-